United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1712
                                    ___________

United States of America,                *
                                         *
            Appellee,                    * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Robert John Jackaway,                    *        [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: March 29, 2001
                                Filed: March 30, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Robert John Jackaway pleaded guilty to possessing pseudoephedrine with intent
to manufacture methamphetamine, or having reasonable cause to believe that
methamphetamine would be manufactured, in violation of 21 U.S.C. §§ 841(d)(1)-(2)
(1994 & Supp. IV 1998). On appeal, he challenges the District Court’s1 drug-quantity
finding.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       While the parties agree that the District Court’s drug-quantity finding was
premised on a typographical error in an addendum to the presentence report, we
conclude that any error was harmless because Jackaway was properly classified as a
career offender, and his career-offender status determined his base offense level
regardless of drug quantity. See Williams v. United States, 503 U.S. 193, 203 (1992)
(holding that remand for misapplication of the Guidelines is only necessary "if the
sentence would have been different but for the district court's error"); United States v.
Horn, 187 F.3d 781, 792 (8th Cir. 1999) (finding that an erroneous five-level
enhancement to a defendant's offense level was harmless where it did not affect the
sentence), cert. denied, 529 U.S. 1029 (2000).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-